- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . [Free English Translation] BANCO SANTANDER (BRASIL) S.A. Public-Held Company with Authorized Capital Taxpayer ID (CNPJ/MF) # 90.400.888/0001-42 Company Registry Number (NIRE) 35.300.332.067 MINUTES OF THE BOARD OF DIRECTORS´ MEETING HELD ON NOVEMBER 9, 2010 DATE, TIME AND PLACE: November 9, 2010, at 10:00 a.m., at the main place of business of Banco Santander (Brasil) S.A. ( Company ). ATTENDANCE: The totality of the Companys Board of Directors members, as follows: Mr. Marcial Angel Portela Alvarez - Chairman of the Board of Directors; Mr. Fabio Colletti Barbosa - Vice- Chairman of the Board of Directors; Messrs. José Antonio Alvarez Alvarez, José Manuel Tejón Borrajo, José de Paiva Ferreira, José de Menezes Berenguer Neto, Celso Clemente Giacometti, José Roberto Mendonça de Barros and Mrs. Viviane Senna Lalli - Directors. SUMMON: The meeting was duly convened and was held in accordance with article 16, paragraph 4 th of the Companys Bylaws. BOARD: Pursuant to article 18, item I of the Companys Bylaws, the Meeting was chaired by the Chairman of the Board of Directors, Mr. Marcial Angel Portela Alvarez, who invited Mss. Flávia Zahr Pace, to act as Secretary. AGENDA: To approve the plan of repurchasing the depositary share certificates ( Units ) issued by the Company ( Buyback Program ), according to Instruction nº 10, dated as of February 14, 1980, issued by the Brazilian Securities and Exchange Commission ( Comissão de Valores Mobiliários  CVM ) ( CVM Instruction nº 10 ). RESOLUTIONS TAKEN: Initially, the Board of Directors´ members approved the writing of the Minutes of the Meeting in an abridged form. It was also approved the publication of the Minutes in the form of an abstract, without Directors signatures. Afterwards, proceeding to the item of the Agenda, after examination and discussion of such matter, and based on the documents submitted to the Directors, which will be filed at the [Free English Translation] Companys main place of business, the Company´s Board of Directors, unanimously and without any restrictions, resolved to: (a) approve the Unit´s Buyback Program , each Unit representing 50 common shares and 55 preferred shares issued by the Company, to be held in Company´s treasury and subsequently sold. The Buyback Program will observe the following conditions: (i) Scope and objective of the Units Buyback Program: The buyback has the purpose of enabling the risk management resulting from the rendering of market marker services by the Company of certain index funds every time the Units are included in the portfolio of the reference index of such funds. The repurchased Units shall be used by the Company exclusively for hedging against price oscillation of the securities which compose the reference index and shall be bought and sold in accordance to the Company´s risk management policy. The Units shall be purchased in stock exchange, for their market price, by utilization of available balance on the Company´s Capital Reserve and Profit Reserves accounts. (ii) Number of Units to be purchased : up to 1,452,282 Units, representing 79,875,510 common shares and 72,614,100 preferred shares which, on September 30, 2010, correspond to approximately 0.21% of the outstanding shares, as defined in CVM Instruction nº 10; (iii) Term for acquisition: up to 365 days counted from the publication of the material fact with information about the operation, expiring on November 9, 2011; (iv) Number of outstanding shares/Units: Outstanding Shares (*) on 09/30/2010 Security SANB 11 SANB 3 SANB 4 Total Common Shares 35,710,750,350 2,149,949,939 0 37,860,700,289 Preferred Shares 32,464,318,500 0 3,459,158,831 35,923,477,331 Total of Units 649,286,370 0 0 649,286,370 (*) According to the definition of CVM Instruction nº 10 (v) Number of shares in treasury: the Company does not have any type of shares in treasury; and (vi) Brokerage Firm: Santander Corretora de Câmbio e Valores Mobiliários S.A. (new corporate name of ABN AMRO Real Corretora de Câmbio e Valores Mobiliários S.A., pending Brazilian Central Bank´s approval), registered on CNPJ/MF under nº 51.014.223/0001-49, with head office at Av. Presidente Juscelino Kubistchek, nºs 2041 and 2235  Part, 24 th floor - Vila Olímpia - São Paulo - SP. (b) Finally, the Directors authorized the Board of Executive Officers to take all necessary measures to implement the Buyback Program, provided, however, that the acquisition of the Units shall be made in accordance with the Company´s risk management policy. [Free English Translation] CLOSING : There being no further matters to be resolved, the Meeting has been closed, and these minutes have been prepared, which were read, approved, and signed by all the attending Directors and by the Secretary. São Paulo, November 9, 2010. a) Mr. Marcial Angel Portela Alvarez - Chairman of the Board of Directors; Mr. Fabio Colletti Barbosa - Vice-Chairman of the Board of Directors; Messrs. José Antonio Alvarez Alvarez, José Manuel Tejón Borrajo, José de Paiva Ferreira, José de Menezes Berenguer Neto, Celso Clemente Giacometti, José Roberto Mendonça de Barros and Mrs. Viviane Senna Lalli - Directors. Flávia Zahr Pace - Secretary These minutes are a true copy of the original drafted in the proper Book of Meetings of the Companys Board of Directors. Flávia Zahr Pace Secretary of the Board SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date:November 9, 2010 Banco Santander (Brasil) S.A. By: /
